DETAILED ACTION
This Office Action is in response to Applicant’s response filed 12 February 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Interview Request
Examiner acknowledges the request for an interview in the response filed 12 February 2021, however this is not considered a formal interview request. The Office does not typically conduct interviews to communicate what is recited in an office action. To be considered, interview requests should be made prior to filing a response. See MPEP 713. 

Response to Arguments
Applicant argues Petillo’468 in view of Hastings’523 fail to disclose a show “configured to move the cannulated shaft in a first direction in the medical device with a first energization of the solenoid at a first polarity, and such that the permanent magnet and the solenoid are at a second polarity to thereby reciprocatingly move the cannulated shaft in the medical device, wherein the second polarity is the reverse of the first polarity.”, as required by amended claim 1. 
Applicant argues Hastings’523 teaches a double solenoid having a push winding 116 and a pull winding 118 so that each winding moves the magnet 120 in a single direction to cause reciprocating motion, rather than a single solenoid relying on reverse polarities to move the magnet in two directions, as required by the amended claims. This argument is persuasive. The rejection to independent claims 1, 11 and 16 relying on Hastings’523 is withdrawn. 
However, upon further search and consideration, a new secondary reference, Scheib’568, is relied upon to reject the claims. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Petillo et al. (US Patent 4,940,468) in view of Scheib et al. (US Patent Application 2010/0193568) and of Cole et al. (US Patent Application 2010/0125287). 
Claims 1, 4, 11, 12, 13, 15, 16: Petillo’468 discloses a medical device (Figure 4 and column 11, lines 1-5) that includes solenoid (300, 320; column 11, lines 9-55), a magnetic element (330) having a lumen extending therethrough (“passageway”, column 
There is a cannulated shaft (200) extending through the lumen of the magnetic element (330) such that the cannulated shaft (200) comprising a proximal end (260) extending out of the proximal end of the solenoid and is configured to be connected to a suction line (column 10, lines 24-31). The distal end of the cannulated shaft extends out of the distal end of the solenoid (Figure 4) and is connected to an inner tubular member (250) having an open distal end (column 10, lines 9-32). 
The device further contains an outer tubular member (130) having a distal end and an open window (140) at the distal end (Figure 4). The outer tubular member (130) surrounds the inner tubular member (Figure 4). Petillo’468 teaches the solenoid (300, 320) drives the magnetic element (330) which, in turn, drives the cannulated shaft (200) and in turn, the inner tubular member (250), when the solenoid is energized. Upon energization (“a first energization” as written in the claims) at a first polarity, the magnetic element and the solenoid to move the cannulated shaft in a first direction (to the left with respect to the page in Figure 4 i.e. towards opening 140). Upon de-energization of the solenoid, a spring 240 moves the cannulated shaft in a second opposite direction (to the right with respect to the page in Figure 4 i.e. away from opening 140). 
Petillo’468 fails to disclose the solenoid and the magnetic element move the cannulated shaft in a second opposite direction with a second, different energization of the solenoid wherein the second energization is at a second, opposite polarity. Petillo’468 fails to disclose the magnetic element (330) is a permanent magnet. 

Scheib’568 does not disclose an advantage to using an applied current to the solenoid to move the shaft in opposite directions. 
Like Petillo’468 and Scheib’568, Cole’287 is directed towards an elongate shaft (572) which moves back and forth in opposite directions along the longitudinal direction of the cutting tool (Figure 8) by use of a solenoid (562; paragraph [0066]) which is used to move a magnetic element (563) and in turn, the elongate shaft (572). Cole’287 teaches a spring (564) can be used to allow for return movement of the magnetic element upon turning off of current, as in Petillo’468’s device, or, alternately, an h-bridge circuit can be used to allow for return movement of the magnetic element (paragraphs [0066], [0067]) because this allows for better voltage control and therefore better control of the instrument (paragraph [0021]). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Petillo’468 by applying current flowing in opposite directions and therefore reversing the polarity of the energy applied to the 
Further regarding claim 16, Petillo’468 discloses a handle (100) carrying the actuation mechanism.
Claim 2, 18: In Petillo’468, the inner tubular member (250) has an open distal end (column 10, lines 9-32) and is removably connected to the cannulated shaft (200) (column 10, lines 9-15). 
Claim 5, 14, 17: Petillo’468 teaches the open distal end of the inner tubular member (250) and the open window (140) of the outer tubular member (130) form a cutting tool (column 10, lines 38-60 Claim 6, 7, 19: The outer tubular member (130) of Petillo’468 is configured to be stationary relative to a housing/handle (100) (Figure 4; column 10, lines 20-24). 
Claim 8: The magnetic core (330) of Petillo’468 is in the form of a ring or tubular magnet (Figure 4). 
Claim 9: In Petillo’468, the solenoid (300, 320) is mounted to a bobbin (310) such that the solenoid is held stationary to housing/handle (100). 
Claim 10: The medical device of Petillo’468 includes a housing (100). 
Claim 22: The solenoid (300, 320) of Petillo’468 is housed in a casing (100). The casing comprises a connector (129) that is configured to have a suction line attached to it. 
Claim 23: A h-bridge is a well-known mechanism for reversing the polarity.  Cole’287 discloses using an h-bridge to provide the driving power to the solenoid (paragraph [0067]). 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Petillo’468 in view of Scheib’568 and Cole’287, as applied to claim 1, further in view of Hastings et al (US Patent Application 2018/0360523). 
Claim 21: Petillo’468, as modified, fails to disclose the solenoid extends past opposite end of the magnet for all locations of the permanent magnet inside the solenoid. 
Hastings’523 is directed towards a surgical tool which reciprocates an inner member (106) relative to an outer tube (102) through the use of a solenoid (110). The solenoid moves an inner magnet (M; connected to inner member 106). The solenoid coils 116, 118 are mounted on a holder (130) such that the magnet (M) moves within the holder and the solenoid extends past opposite ends of the permanent magnet for a locations of the magnet within the solenoid (Figure 2; paragraph [0057]). It would have been obvious to one of ordinary skill in the art to modify the device taught by Petillo’468, by providing a holder for carrying the solenoid coils and containing the movable magnet, in order to control the maximum displacement of the magnet, as shown in Hastings’523.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208.  The examiner can normally be reached on Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


Lindsey Bachman


/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        17 February 2021

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771